Citation Nr: 0822654	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for epididymitis with 
residuals of cyst excision.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1981 to November 1987.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Throughout the appeal period, the veteran's epididymitis with 
residuals of cyst excision has been manifested by epididymal 
and testicular pain; it is not productive of poor renal 
function and has not required long-term drug therapy, 
hospitalization, or intermittent intensive management. 


CONCLUSION OF LAW

A 10 percent (but no higher) rating is warranted for the 
veteran's epididymitis with residuals of cyst excision.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Code (Code) 7525, 
4.118, Code 7804 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) )(including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Since the March 2006 rating decision that is on appeal 
granted service connection for epididymitis with residuals of 
cyst excision and assigned a rating for the award, statutory 
notice had served its purpose and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  A July 2006 statement of the case (SOC) 
provided notice on the "downstream" issue of entitlement to 
an increased initial rating, including notice of the criteria 
for rating epididymitis, of what the evidence showed, and why 
the current rating was assigned. The veteran has had ample 
opportunity to respond/supplement the record regarding his 
claim, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process; he does not allege that notice in 
this case was less than adequate.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

All evidence relevant to the veteran's claim has been 
secured.  The RO arranged for a VA examination in March 2006.  
The veteran has not identified any other pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

II.  Compensable Rating for Epididymitis

The veteran's service medical records note that in July 
1983he sought treatment for a painful lump in his right 
testicle.  A hemorrhagic cyst was excised from the right 
testicle in September 1983.  Thereafter, the veteran was seen 
with complaints of right testicular pain in December 1986 and 
February 1987.  An ultrasound revealed right epididymitis.  
The veteran was given antibiotics.

Private treatment records dated in 1997 note that the veteran 
was seen with complaints of right testicular pain.  He 
indicated that the right testicle was not painful at rest, 
but when a particular site was hit or touched, he had 
excruciating discomfort.  He took ibuprofen for pain.  He 
denied any voiding difficulties (no hematuria, urinary tract 
infections, stone disease, or daytime frequency).  The 
diagnoses included epididymalgia.  MRI and ultrasound testing 
performed in 1997 revealed some focal abnormality of the 
inferior pole of the right testicle with some decreased 
uptake.  However, an April 2000 repeat ultrasound of the 
right testicle revealed no masses.  It did show, however, 
that the testicle had a somewhat unusual orientation.  The 
diagnosis included right orchalgia.

A March 2006 VA examination report notes the veteran's 
ongoing complaints of pain in his right testicle.  He 
described the pain as "very intense" if there is trauma.  
He denied pain when walking or sitting.  He also denied 
dysuria, weight loss, or other symptoms at the present time.  
He denied any recent hospitalizations for epididymitis.  
Examination revealed that the testicles were descended 
bilaterally.  No epididymal or testicular masses were 
palpable.  There was mild pain in the epididymis.  The 
examiner opined that the veteran's current testicular pain 
was at least as likely as not related to the epididymitis and 
cyst removal in service.

By rating decision in March 2006 the RO granted service 
connection for epididymitis with residuals of cyst excision, 
rated noncompensable, effective April 2005.

Private treatment records dated in April and May 2006 note 
that ibuprofen was not working for the veteran's pain.  
Instead, the veteran preferred homeopathic medicine, and had 
taken numerous supplements (EDTA, chondroitin, sulfate, 
glucosamine, antioxidants, etc.).  Upon examination, the 
right testicle and epididymis were extremely tender to 
palpation, but not firm.  No masses were noted.  A complete 
orchiectomy was suggested.
Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Chronic epididymo-orchitis is evaluated under 38 C.F.R. § 
4.115b, Code 7525, which provides that the disability shall 
be rated as urinary tract infection.  Urinary tract 
infection, in turn, is evaluated under 38 C.F.R. § 4.115a, 
which provides that the urinary tract infection manifested by 
poor renal function shall be rated as renal dysfunction.  
Also under 38 C.F.R. § 4.115a, a 10 percent disability rating 
is warranted for urinary tract infection requiring long-term 
drug therapy, one to two hospitalizations per year, and/or 
intermittent intensive management.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

After careful review of the record, the Board concludes that 
the disability does not warrant a compensable rating under 
Code 7525.  The veteran has not experienced urinary tract 
infections or poor renal function at any time during the 
period of this appeal.  There is no evidence that he has 
required yearly hospitalizations or intermittent intensive 
management for his epididymitis.  Moreover, although he 
reported taking ibuprofen in 1997 and homeopathic medicine in 
2006 to treat his testicular pain, the Board finds that such 
self-prescribed, palliative treatment does not qualify as 
long-term drug therapy.

The Board has considered whether the veteran is entitled to a 
compensable disability rating under any other applicable 
diagnostic codes.  In this regard, the Board notes that 38 
C.F.R. § 4.118, Code 7804, which pertains to scars, most 
closely describes the symptomatology associated with the 
veteran's epididymitis.  This code provides for a single 
disability rating of 10 percent for a superficial scar that 
is painful upon examination.  Here, although the medical 
evidence does not expressly indicate the presence of a scar, 
it does reflect that the veteran underwent a cyst excision in 
service, has thereafter complained of chronic pain at the 
surgical site, that the right epididymis was tender to 
palpation on VA examination in March 2006 and that the right 
testicle and right epididymis were painful to palpation on 
private examination in April 2006.  Accordingly, the Board 
concludes that an initial disability rating of 10 percent is 
warranted for epididymitis residuals of cyst excision under 
Code 7804 throughout the initial evaluation period.

Consideration has been given to whether a "staged" higher 
rating might be warranted; however, at no time during the 
period in question has the veteran's epididymitis had 
symptoms warranting a schedular rating in excess of 10 
percent.  

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
epididymitis.  There is no indication in the record of marked 
interference with employability or that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the 10 percent rating that is being 
assigned.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

A 10 percent rating for epididymitis with residuals of cyst 
excision is granted for the entire initial rating period, 
subject to the regulations governing payment of monetary 
awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


